EXHIBIT 2 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Form 6-K for the Quarterly Report for the six month period ended June 30, 2007 (the “Report”) of NovAtel Inc., I, Jonathan W. Ladd, President and Chief Executive Officer, of NovAtel Inc., hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) such Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in such Report fairly represents, in all material respects, the financial condition and results of operations of NovAtel Inc. Date:August 9, 2007 By: /s/JONATHAN W. LADD Jonathan W. Ladd President and Chief Executive Officer CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Form 6-K for the Quarterly Report for the six month period ended June 30, 2007 (the “Report”) of NovAtel Inc., I, Werner Gartner, Executive Vice President and Chief Financial Officer, of NovAtel Inc., hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) such Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in such Report fairly represents, in all material respects, the financial condition and results of operations of NovAtel Inc. Date: August 9, 2007 /s/ WERNER GARTNER Werner Gartner Executive Vice President & Chief Financial Officer
